FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 3, 2021

                                     No. 04-20-00150-CV

                                       Dora M. SOLIS,
                                          Appellant

                                               v.

                      Juan Carlos ALMONACI and Yolanda Almonaci,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00999
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       Appellee’s third motion for extension of time to file Appellee’s brief is GRANTED.
Appellee’s brief is due March 29, 2021. No further extensions will be granted absent extenuating
circumstances.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court